DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.


Response to Arguments
The amendment filed on 06/11/2021 has been accepted and entered. Accordingly, Claims 1, 9, 15-16 and 19 have been amended. Claims 6-7, 14-15 and 17-18 had been canceled.
Claims 1-5, 8-13, 16 and 19 are currently pending. 
Applicant’s arguments filed on 06/11/2021 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments do not apply to the new ground(s) in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.3211 or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Langi, 759 F.2d at 
Federal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely on line using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of Co-pending Application 16/319004 in view of Behravan et al. [hereinafter as Behravan], US 2012/0257584 A1. Although the 
Regarding claim 1, the claim 1 of co-pending application discloses A method performed by a device, comprising: determining a target transmission pattern from a set of candidate transmission patterns, wherein the target transmission pattern is indicated by a signal including one or more of: a reference signal, a signal for performing Cyclic Redundancy Check (CRC), and a feedback signal; and                       performing communication between a network device and a terminal device by using the target transmission pattern.
	The co-pending application does not disclose the target transmission pattern contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part receiving, from a network device, control information, wherein a format of the control information indicates that a symbol is not for a downlink data transmission to the terminal device.                          	                                	                     	However, Behravan discloses the target transmission patterns contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part receiving, from a network device, control information, wherein a format of the control information indicates that a symbol is not for a downlink data transmission to the terminal device (Fig.12 [0054]-[0055] and Fig.1-2 [0008]).                                                 	                          	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the target transmission patterns contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part receiving, from a network device, control information, wherein a format of the control information indicates In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 4, the co-pending application does not disclose the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal.
	However, Behravan discloses the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal (Fig.1 [0005]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal as taught by Behravan is to be added in the co-pending application.

Regarding claim 5, the co-pending application does not disclose the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal.
	However, Behravan discloses the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal (Fig.1 [0005]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal as taught by Behravan is to be added in the co-pending application.

Regarding claim 9, the claim 8 of co-pending application discloses A device for performing communication, comprising a processor configured to:
a controller configured to determine a target transmission pattern from a set of candidate transmission patterns, wherein the target transmission pattern is indicated by a signal including one or more of: a reference signal, a signal for performing Cyclic Redundancy Check (CRC), and a feedback signal; and a transceiver configured to perform communication between a network device and a terminal device by using the target transmission pattern.
	The co-pending application does not disclose the target transmission pattern contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part receive, from a network device, control information comprising information indicating there is no transmission for the terminal device on at least part of (Fig.12 [0054]-[0055] and Fig.1-2 [0008]).                                                 	                          	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the target transmission pattern contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part receive, control information, wherein a format of the control information indicates that a symbol is not for a downlink data transmission to the terminal device as taught by Behravan is to be added in the co-pending application.                      	                                                      	Applicant's claim 9 merely broaden the scope of co-pending application claim 8 by eliminating the term “the target transmission pattern is indicated by a signal including one or more of: a reference signal, a signal for performing Cyclic Redundancy Check (CRC), and a feedback signal“ from claim 8 of co-pending application.                                                         	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 12, the co-pending application does not disclose the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal.
	However, Behravan discloses the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal (Fig.1 [0005]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal as taught by Behravan is to be added in the co-pending application.

Regarding claim 13, the co-pending application does not disclose the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal.
	However, Behravan discloses the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal (Fig.1 [0005]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal as taught by Behravan is to be added in the co-pending application.

Regarding claim 19, the claim 1 of co-pending application discloses A method performed by a device, comprising: determining a target transmission pattern from a set of candidate transmission pattern, wherein the target transmission pattern is indicated by a signal including one or more of: a reference signal, a signal for performing Cyclic Redundancy Check (CRC), and a feedback signal; and                       performing communication between a network device and a terminal device by using the target transmission pattern.
	The co-pending application does not disclose the target transmission pattern comprises at least one of a downlink part and an uplink part; and receiving control information, wherein a format of the control information indicates that a symbol is not for a downlink data transmission to the terminal device.                          	                       	However, Behravan discloses the target transmission patterns comprises at least one of a downlink part and an uplink part; and receiving control information, wherein a format of the control information indicates that a symbol is not for a downlink data transmission to the terminal device (Fig.12 [0054]-[0055] and Fig.1-2 [0008]).                                                 	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include the target transmission patterns comprises at least one of a downlink part and an uplink part; and receiving control information, wherein a format of the control information indicates that a symbol is not for a downlink data transmission to the terminal device as taught by Behravan is to be added in the co-pending application.                      	Applicant's claim 1 merely broaden the scope of co-pending application claim 1 by eliminating the term “the target transmission pattern is indicated by a signal including one or more of: a reference signal, a signal for performing Cyclic Redundancy Check In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Double Patenting
Claims 1, 9 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7, 12 and 14 of copending Application No. 16/319004. Although the claims at issue are not identical, they are not patentably distinct from each other because
Instant Application: 16/318995 
Co-pending Application: 16/319004 
1. A method performed by a terminal device, comprising:
determining a target transmission pattern from a set of candidate transmission patterns, 
wherein the target transmission pattern contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part; 
receiving, from a network device, control information, wherein a format of the control information indicates that a symbol is not for a downlink data transmission to the terminal device; and 
performing communication with the network device by using the target transmission pattern and the format of the control information.









9. A terminal device, comprising a processor configured to:

wherein the target transmission pattern contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part receive, from a network device, control information control information, wherein a format of the control information indicates that a symbol is not for a downlink data transmission to the terminal device; and
perform communication between a network device and a terminal device by using the target transmission pattern and the format of the control information.













19. (new) A method performed by a device, comprising:
determining a target transmission pattern, wherein the target transmission pattern comprises at least one of a downlink part and an uplink part; and
receiving, from a network device, control information, wherein a format of the control information indicates that a symbol is not for a downlink data transmission to the terminal device.
A method performed by a device, comprising:
determining a target transmission pattern from a set of candidate transmission patterns,                           wherein the target transmission pattern is indicated by a signal including one or more of: a reference signal, a signal for performing Cyclic Redundancy Check (CRC), and a feedback signal; and                       performing communication between a network device and a terminal device by using the target transmission pattern.
5. The method according to Claim 1, wherein each of the candidate transmission patterns contains a downlink (DL) transmission part and/or an uplink (UL) transmission part, and the candidate transmission patterns differ from one another in terms of time durations and/or subcarrier spaces of the respective DL transmission parts and/or the UL transmission parts.






8. A device for performing communication, comprising:
determine a target transmission pattern from a set of candidate transmission patterns, wherein the target transmission pattern is indicated by a signal including one or more of: a reference signal, a signal for performing Cyclic
Redundancy Check (CRC), and a feedback signal; and a transceiver configured to perform communication between a network device and a terminal device by using the target transmission pattern.
12. The device according to Claim 8, wherein each of the candidate transmission patterns contains a downlink (DL) transmission part and/or an uplink (UL) transmission part, and the candidate  transmission patterns differ from one another in terms of time durations and/or subcarrier spaces of the respective DL transmission parts and/or the UL transmission parts.







1. A method performed by a device, comprising:
determining a target transmission pattern from a set of candidate transmission patterns,                           wherein the target transmission pattern is indicated by a signal including one or more of: a reference signal, a signal for performing Cyclic Redundancy Check (CRC), and a feedback signal; and                       performing communication between a network device and a terminal device by using the target transmission pattern.
5. The method according to Claim 1, wherein each of the candidate transmission patterns contains a downlink (DL) transmission part and/or an uplink (UL) transmission part, and the candidate transmission patterns differ from one another in terms of time durations and/or subcarrier spaces of the respective DL transmission parts and/or the UL transmission parts.




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5, 8-9, 12-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic et al. [hereinafter as Tesanovic], US 2013/0102342 A1 in view of Behravan et al. [hereinafter as Behravan], US 2012/0257584 A1.
Regarding claim 1, Tesanovic discloses wherein a method performed by a terminal device (Figure 1 shows a method of communication performed by an primary station/eNB and a secondary station/UE.), comprising:
determining a target transmission pattern from a set of candidate transmission patterns (Figure 1; Tables 1-2; Par. 0004, 0020, 0024; noted eNB configures the DCI to be transmitted over the PDCCH to the UE. The DCI, based on the DCI format, indicates a transmission mode or a change in transmission from different transmission modes available to the UE.), wherein the target transmission pattern contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part (Tables 1-2; noted respective resource block assignment information indicates resource blocks (i.e., at least one of downlink and uplink) that are to be assigned to the UE.), and
performing communication with the network device by using the target transmission pattern and the format of the control information (Figures 1-2; Par. 0004, 0063, 0071-0073; noted communication performed with the eNB based on the transmission mode provided as the UE, in a specific example, transmits a feedback to the eNB depending on the transmission mode and Par 0005, 0021-0022; noted a DCI format indicates each transmission mode and the format of the control information).
	However, Tesanovic does not explicitly disclose wherein receiving, from a network device, control information, wherein a format of the control information indicates that a symbol is not for a downlink data transmission to the terminal device.
	In the same field of endeavor, Behravan discloses wherein receiving, from a network device, control information, wherein a format of the control information indicates that a symbol is not for a downlink data transmission to the terminal device (Fig.12 [0054]-[0055], the UE is receiving control information, downlink control information (DCI) format 0 indicates that OFDM symbol is for demodulation reference signals (i.e., not for a downlink data transmission) to the terminal device and Fig.1-2 [0008], formats 1a/1b/1 indicates that OFDM symbol in the subframe is for transmitting ACK/NACK (i.e., not for a downlink data transmission) to the terminal device). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic to incorporate the teaching of Behravan in order to achieve flexibility in using sounding reference signals (SRS) whenever it is needed. 
	It would have been beneficial to use dynamic configuration information whether the mobile shall use the predefined uplink symbol for data transmission or not during uplink transmission e.g., sent in an uplink scheduling grant which is part of downlink control information (DCI) format 0 as taught by Behravan to have incorporated in the 

Regarding claim 4, Tesanovic and Behravan disclose all the elements of claim 1 as stated above wherein Tesanovic further discloses the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal (Fig.1 Tables 2 [0023], downlink control information DCI format 0, downlink DL data and a downlink DL reference signal). Additionally, Behravan also discloses the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal (Fig.1 [0005], the DL transmission part is used for transmitting downlink control information DCI, downlink DL data and a downlink DL reference signal).

Regarding claim 5, Tesanovic and Behravan disclose all the elements of claim 1 as stated above wherein Tesanovic further discloses the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal (Fig.1 Tables 1-2 [0020], feedback about DL transmission uplink ACK/NACK, uplink control information, uplink UL data and a uplink DL reference signal). Additionally, Behravan also discloses the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal (Fig.1 [0005], the UL transmission part is used for transmitting uplink control information UCI, uplink UL data and an uplink UL reference signal).

Regarding claim 8, Tesanovic and Behravan disclose all the elements of claim 1 as stated above wherein Tesanovic further discloses the indication further indicates a number of symbols for the DL transmission part or the UL transmission part (Fig.1-2; Tables 1-2 [0019], indication of OFDM symbols for the PDCCH DL transmission part).

Regarding claim 9, Tesanovic discloses wherein a terminal device (Figure 1 shows a communication performed by an primary station/eNB and a secondary station/UE.), comprising a processor configured to (Figure 1 shows processor controller):
determine a target transmission pattern from a set of candidate transmission patterns (Figure 1; Tables 1-2; Par. 0004, 0020, 0024; noted eNB configures the DCI to be transmitted over the PDCCH to the UE. The DCI, based on the DCI format, indicates a transmission mode or a change in transmission from different transmission modes available to the UE.), wherein the target transmission patterns contains at least one of a downlink (DL) transmission part and an uplink (UL) transmission part (Tables 1-2; noted respective resource block assignment information indicates resource blocks (i.e. downlink or uplink) that are to be assigned to the UE.), and
perform communication between a network device and a terminal device by using the target transmission pattern and the format of the control information (Figures 1-2; Par. 0004, 0063, 0071-0073; noted communication performed between the eNB and the UE based on the transmission mode provided as the UE, in a specific example, transmits a feedback to the eNB depending on the transmission mode. and Par 0005, 0020-0022; noted a DCI format indicates each transmission mode and the format of the control information).
	However, Tesanovic does not explicitly disclose wherein receive, from a network device, control information, wherein a format of the control information indicates that a symbol is not for a downlink data transmission to the terminal device.
	In the same field of endeavor, Behravan discloses wherein receive, from a network device, control information, wherein a format of the control information indicates that a symbol is not for a downlink data transmission to the terminal device (Fig.12 [0054]-[0055], the UE is receiving control information, downlink control information (DCI) format 0 indicates that OFDM symbol is for demodulation reference signals (i.e., not for a downlink data transmission) to the terminal device and Fig.1-2 [0008], formats 1a/1b/1 indicates that OFDM symbol in the subframe is for transmitting ACK/NACK (i.e., not for a downlink data transmission) to the terminal device).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic to incorporate the teaching of Behravan in order to achieve flexibility in using sounding reference signals (SRS) whenever it is needed. 
	It would have been beneficial to use dynamic configuration information whether the mobile shall use the predefined uplink symbol for data transmission or not during uplink transmission e.g., sent in an uplink scheduling grant which is part of downlink control information (DCI) format 0 as taught by Behravan to have incorporated in the system of Tesanovic to provide a more efficient management of the available resources 

Regarding claim 12, Tesanovic and Behravan disclose all the elements of claim 9 as stated above wherein Tesanovic further discloses the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal (Fig.1 Tables 2 [0023], downlink control information DCI format 0, downlink DL data and a downlink DL reference signal). Additionally, Behravan also discloses the DL transmission part is used for transmitting one or more of: DL control information, DL data, and a DL reference signal (Fig.1 [0005], the DL transmission part is used for transmitting downlink control information DCI, downlink DL data and a downlink DL reference signal).

Regarding claim 13, Tesanovic and Behravan disclose all the elements of claim 9 as stated above wherein Tesanovic further discloses the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal (Fig.1 Tables 1-2 [0020], feedback about DL transmission uplink ACK/NACK, uplink control information, uplink UL data and a uplink DL reference signal). Additionally, Behravan also discloses the UL transmission part is used for transmitting one or more of: feedback about DL transmission, UL control information, UL data, and a UL reference signal (Fig.1 [0005], the UL transmission part is used for transmitting uplink control information UCI, uplink UL data and ab uplink UL reference signal). 

Regarding claim 16, Tesanovic and Behravan disclose all the elements of claim 9 as stated above wherein Tesanovic further discloses a number of symbols for the DL transmission part or the UL transmission part (Fig.1-2; Tables 1-2 [0019], indication of OFDM symbols for the PDCCH DL transmission part).

Regarding claim 19, Tesanovic discloses wherein a method performed by a device (Figure 1 shows a method of communication performed by an primary station/eNB and a secondary station/UE.), comprising:
determining a target transmission pattern (Figure 1; Tables 1-2; Par. 0004, 0020, 0024; noted eNB configures the DCI to be transmitted over the PDCCH to the UE. The DCI, based on the DCI format, indicates a transmission mode or a change in transmission from different transmission modes available to the UE.), wherein the target transmission pattern comprises at least one of a downlink part and an uplink part (Tables 1-2; noted respective resource block assignment information indicates resource blocks (i.e., at least one of downlink and uplink) that are to be assigned to the UE.).
	However, Tesanovic does not explicitly disclose wherein receiving, from a network device, control information, wherein a format of the control information indicates that a symbol is not for a downlink data transmission to the terminal device.
	In the same field of endeavor, Behravan discloses wherein receiving, from a network device, control information, wherein a format of the control information indicates that a symbol is not for a downlink data transmission to the terminal device (Fig.12 [0054]-[0055], the UE is receiving control information, downlink control information (DCI) format 0 indicates that OFDM symbol is for demodulation reference signals (i.e., not for a downlink data transmission) to the terminal device and Fig.1-2 [0008], formats 1a/1b/1 indicates that OFDM symbol in the subframe is for transmitting ACK/NACK (i.e., not for a downlink data transmission) to the terminal device).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic to incorporate the teaching of Behravan in order to achieve flexibility in using sounding reference signals (SRS) whenever it is needed. 
	It would have been beneficial to use dynamic configuration information whether the mobile shall use the predefined uplink symbol for data transmission or not during uplink transmission e.g., sent in an uplink scheduling grant which is part of downlink control information (DCI) format 0 as taught by Behravan to have incorporated in the system of Tesanovic to provide a more efficient management of the available resources for sounding reference signals (SRS) and more importantly to avoid reserving resources. (Behravan, Fig.1 [0008], Fig.4 [0039] and Fig.12 [0054]-[0055])



Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tesanovic et al. [hereinafter as Tesanovic], US 2013/0102342 A1 in view of Behravan et al. [hereinafter as Behravan], US 2012/0257584 A1 further in view of Hayashi et al. [hereinafter as Hayashi], US 2019/0052504 A1.
Regarding claim 2, Tesanovic and Behravan disclose all the elements of claim 1 as stated above.

	In the same field of endeavor, Hayashi discloses wherein a subcarrier space of the DL transmission part or the UL transmission part of the target transmission pattern is larger than a first predetermined subcarrier space, such that the DL transmission part or the UL transmission part is transmitted in a reduced symbol duration (Fig.6-10&20-25 [0255], subcarrier spaces/subcarrier spacing of the DL transmission part and/or the UL transmission part of the target transmission pattern is larger/wider than a first prescribed/predefined subcarrier spacing, Fig.4-5 [0055], larger subcarrier spacing of the downlink or uplink transmission part and Fig.10 [0067], subcarrier spaces/ subcarrier spacing of the DL transmission part and/or the UL transmission part is transmitted in a different/reduced symbol duration/symbol length).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic and Behravan to incorporate the teaching of Hayashi in order to provide improved performance such as higher throughput and greater reliability.
	It would have been beneficial to apply a prescribed subcarrier spacing (predefined subcarrier spacing or subcarrier spacing defined in a written specification or the like) to the transmission of the Synchronization signal as taught by Hayashi to have incorporated in the system of Tesanovic and Behravan to provide efficient 

Regarding claim 3, Tesanovic and Behravan disclose all the elements of claim 1 as stated above.
	However, Tesanovic and Behravan does not explicitly disclose wherein a subcarrier space of the DL transmission part or the UL transmission part of the target transmission pattern is less than a second predetermined subcarrier space, such that the DL transmission part or the UL transmission part is transmitted in an increased symbol duration.
	In the same field of endeavor, Hayashi discloses wherein a subcarrier space of the DL transmission part or the UL transmission part of the target transmission pattern is less than a second predetermined subcarrier space, such that the DL transmission part or the UL transmission part is transmitted in an increased symbol duration (Fig.6-10&20-25 [0255], subcarrier spaces/subcarrier spacing of the DL transmission part and/or the UL transmission part of the target transmission pattern is smaller/narrower than a second prescribed/predefined subcarrier spacing, Fig.4-5 [0055], smaller subcarrier spacing of the downlink or uplink transmission part and Fig.10 [0067], subcarrier spaces/subcarrier spacing of the DL transmission part and/or the UL transmission part is transmitted in a different/ increased symbol duration/symbol length).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified 
	It would have been beneficial to apply a prescribed subcarrier spacing (predefined subcarrier spacing or subcarrier spacing defined in a written specification or the like) to the transmission of the Synchronization signal as taught by Hayashi to have incorporated in the system of Tesanovic and Behravan to provide efficient communication on the multiple subcarrier spacings. (Hayashi, Fig.1-3 [0011] lines 1-4, Fig.4-5 [0055] lines 1-26, Fig.10 [0067] lines 1-26 and Fig.6-10&20-25 [0255] lines 1-13)

Regarding claim 10, Tesanovic and Behravan disclose all the elements of claim 9 as stated above.
	However, Tesanovic and Behravan does not explicitly disclose wherein a subcarrier space of the DL transmission part or the UL transmission part of the target transmission pattern is larger than a first predetermined subcarrier space, such that the DL transmission part or the UL transmission part is transmitted in a reduced symbol duration.
	In the same field of endeavor, Hayashi discloses wherein a subcarrier space of the DL transmission part or the UL transmission part of the target transmission pattern is larger than a first predetermined subcarrier space, such that the DL transmission part or the UL transmission part is transmitted in a reduced symbol duration (Fig.6-10&20-25 [0255], subcarrier spaces/subcarrier spacing of the DL transmission part and/or the UL transmission part of the target transmission pattern is larger/wider than a first prescribed/predefined subcarrier spacing, Fig.4-5 [0055], larger subcarrier spacing of the downlink or uplink transmission part and Fig.10 [0067], subcarrier spaces/ subcarrier spacing of the DL transmission part and/or the UL transmission part is transmitted in a different/reduced symbol duration/symbol length).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic and Behravan to incorporate the teaching of Hayashi in order to provide improved performance such as higher throughput and greater reliability.
	It would have been beneficial to apply a prescribed subcarrier spacing (predefined subcarrier spacing or subcarrier spacing defined in a written specification or the like) to the transmission of the Synchronization signal as taught by Hayashi to have incorporated in the system of Tesanovic and Behravan to provide efficient communication on the multiple subcarrier spacings. (Hayashi, Fig.1-3 [0011] lines 1-4, Fig.4-5 [0055] lines 1-26, Fig.10 [0067] lines 1-26 and Fig.6-10&20-25 [0255] lines 1-13)

Regarding claim 11, Tesanovic and Behravan disclose all the elements of claim 9 as stated above.
	However, Tesanovic and Behravan does not explicitly disclose wherein a subcarrier space of the DL transmission part and/or the UL transmission part of the target transmission pattern is less than a second predetermined subcarrier space, such that the DL transmission part or the UL transmission part is transmitted in an increased symbol duration.
	In the same field of endeavor, Hayashi discloses wherein a subcarrier space of the DL transmission part and/or the UL transmission part of the target transmission (Fig.6-10&20-25 [0255], subcarrier spaces/subcarrier spacing of the DL transmission part and/or the UL transmission part of the target transmission pattern is smaller/narrower than a second prescribed/predefined subcarrier spacing, Fig.4-5 [0055], smaller subcarrier spacing of the downlink or uplink transmission part and Fig.10 [0067], subcarrier spaces/subcarrier spacing of the DL transmission part and/or the UL transmission part is transmitted in a different/ increased symbol duration/symbol length).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tesanovic and Behravan to incorporate the teaching of Hayashi in order to provide improved performance such as higher throughput and greater reliability.
	It would have been beneficial to apply a prescribed subcarrier spacing (predefined subcarrier spacing or subcarrier spacing defined in a written specification or the like) to the transmission of the Synchronization signal as taught by Hayashi to have incorporated in the system of Tesanovic and Behravan to provide efficient communication on the multiple subcarrier spacings. (Hayashi, Fig.1-3 [0011] lines 1-4, Fig.4-5 [0055] lines 1-26, Fig.10 [0067] lines 1-26 and Fig.6-10&20-25 [0255] lines 1-13)

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Janani et al. (Pub. No.: US 2013/0128935 A1) teaches Full Spatial Dimension Extraction for Implicit Beamforming.

Narasimhan (U.S Patent No.: US 8767523 B1) teaches Multicarrier Transmit Diversity.

Narasimhan (U.S Patent No.: US 7577085 B1) teaches Multicarrier Transmit Diversity.

Kim et al. (Pub. No.: US 2018/0219662 A1) teaches Transmitting Downlink Reference Signals to User Equipments (UEs).

Roessel et al. (Pub. No.: US 2018/0254851 A1) teaches Flexible Universal Extended Frame Structure. 

Sundararajan et al. (Pub. No.: US 2017/0170936 A1) teaches Reference Signals for Estimating Mixed Interference.

TANG (Pub. No.: US 2019/0132228 A1) teaches Method and Device for Data Transmission.

Loehr et al. (Pub. No.: US 2016/0119840 A1) teaches Uplink Switching of Communication Links for Mobile Stations in Dual Connectivity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414